Mr. Justice Lawrence delivered the opinion of the Court: The testimony in this case is somewhat contradictory, but we consider the following state of facts sufficiently proven: On the 13th of August, 1857, the appellee, Henry Hills, then a minor, sold and conveyed to Black, one of the appellants, two tracts of land, not adjoining each other, and described as the B. S. W. and 1ST. % 1ST. W. 31, 2 H., 1 W. Hills attained his majority on the 28th September, 1858, and on that day executed to the appellants, Black & Farwell, his bond for the conveyance to them of the above described lands, upon the payment of seventeen hundred dollars. At the same time that he executed this bond, he indorsed upon it a receipt for $1,000, paid by Black. It appears, from the evidence, that this receipt was in settlement of the transactions which had previously occurred between Hills and Black. In October, 1858, Hills executed one receipt for $300, paid by Farwell, and another for $600, paid by Black. On the 17th of October, 1858, Black took possession of the east half S. W. 31, above described, but neither he nor Farwell has ever had possession of the other tract. The deed to Black, made while Hills was an infant, was recorded, but the bond to Black and Farwell was not. On the 19th of October, 1858, the defendant, Gammon, bought of Hills both the above described tracts, paid him a valuable consideration in property and money, and received a deed. We find nothing in the record showing that Gammon had any knowledge whatever of the previous transaction between Hills, Black and Farwell, or that this purchase was made with any fraudulent intent. Hills received from Gammon a pair of mules, a carriage and harness, valued at $750, his note, and some money. The precise amount does not appear. On the foregoing state of facts, the appellants filed their bill for a conveyance from Gammon to themselves of both tracts of land. The court below decreed a conveyance of the E. of S. W. 31, of which Black was in possession at the time of the sale by Hills to Gammon, but refused it as to the other tract. This refusal is now assigned for error. It is urged by the counsel for the appellants, that when Gammon bought of Hills, he had constructive notice, through the record, that Hills, while a minor, had conveyed to Black, and that he bought with knowledge that such conveyance might be ratified, and subject to the chances 'of ratification. Expressed as an abstract proposition, this would imply that a written ratification by a grantor, after he reaches his majority, of a recorded deed made by him while a minor, need not be recorded as against a subsequent purchaser. Ho authority to this effect has been adduced, and we have searched the books in vain for the decisions of other courts upon this point. As a' question of principle, we have little difficulty in saying, that a subsequent purchaser, for a valuable consideration, will hold the land conveyed as against a ratification, by the grantor, of a deed made during his minority, of which ratification the subsequent purchaser has neither actual nor constructive notice. The argument that the subsequent purchaser takes with knowledge that his grantor may have ratified, and therefore takes subject to that risk, would apply as well to all conveyances. For in every instance where a deed is made, the grantee knows that his grantor may have made a former conveyance, and it is precisely to protect the innocent purchaser against such chances, thaj; our registry laws are enacted. It can, in no just sense, be said, that the grantee of a person who had conveyed during his infancy, is not to be deemed an innocent purchaser, if he has notice of the first deed. He has as perfect a legal right to purchase land which his grantor had sold during minority, as he would have to purchase land that had never been conveyed at all. The moment the second deed is made, the deed made in infancy is disaffirmed, and becomes void. It is as .if it had never been. This right of disaffirmance is necessarily given by the law to prevent great frauds. Yet the right would be practically of little value to the minor, if the person buying of him, after he becomes of age, is to be considered as incurring, in any way, the censure of the law, and to be therefore denied the position of an innocent purchaser. It does not devolve upon him to investigate whether, in the particular case, his grantor ought to disaffirm, as a question of morals between him and the first grantee. It is enough for him to know that the law gives the absolute right to disaffirm in every case, and he may presume that his grantor is exercising that right for reasons that would be as satisfactory in the forum of conscience as the act is valid in a court of law. The deed of an infant may be ratified by a written instrument, or by acts in pais, or by long acquiescence. While it is true that the title, after ratification, is held, for most purposes, to relate back to the original deed, yet it is the ratification which is the effective act, and which rescues the deed from its liability, at any moment, to be made a nullity. We have no doubt that, if the ratification is by means of a written instrument, it is within the policy of the registry laws. It is the object of those laws to disclose to- all the world the exact condition of a title, and written instruments relating to land, not appearing there, are to be taken as not existing, unless the knowledge of them is brought home in some other way. If the ratification is by acts in pais, then a subsequent purchaser must be affected with notice of those acts. Of course, posses-by the first grantee, would be notice, not only of the original deed, but of any acts of ratification. If these principles are correctly laid dówn, this case has been rightly decided. It does not matter whether the instrument executed by Hills to Black & Harwell should be regarded as a ratification or a new sale. In the view we have taken of this case, the result would be the same. The appellants are entitled to a deed for the tract of which Black had actual possession at the date of Gammon’s purchase. As to the other tract, the instrument of ratification being unrecorded, and neither Black nor Harwell being in possession, the title must be left in Gammon. The case of Ogden v. Haven, 24 Ill. 59, depends upon quite other principles than those which control this case. There, there was actual notice to the subsequent incumbrancer. Decree affirmed.